Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Non- final office action is in response to the Application Serial 16/689,395.  In response to the Examiner’s action filed November 10, 2021, Applicant on January 4, 2022 amended claims 1-4, 9-12.  The claims 1-16 are pending in this application and have been rejected.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 04, 2022 has been entered.

 
Response to Amendment

Claims 1-16 are pending in this application. 

Applicant’s amendments to claims 1 -16 are not sufficient to overcome the 35 U.S.C. 101 rejection, see below.

Applicant’s amendments to claims 1, 2, 3, 4, 9, 10, 11, 12,  are not sufficient to overcome the 35 U.S.C. 103 rejection. The claims 1-16 necessitate grounds for a new rejection. The claims 1-16 are rejected under 35 U.S.C. 103, see below.



Response to Arguments

Applicant’s arguments filed on January 4, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.



Rejection under 35 U.S.C. 101
On pages 11-14, Applicant submits, Applicant submits that the pending claims are directed to patent eligible subject matter, in part, because the claimed subject matter provides a technical solution to a technical problem. 
When the claims are examined as a whole (combination of claim elements), instead of oversimplifying the claims "by looking at them generally and failing to account for the specific requirements of the claims," which the Federal Circuit has repeatedly stated is impermissible, the claims recite specific improvements and advantages over conventional warehouse management systems. USPTO Memo, Nov. 6, 2016, at pp. 2-3 (citing McRO, BASCOM); see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016) (finding claims to be patent eligible because "the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements").  For example, Applicant's claimed features are directed to managing allocation of goods across both retail store inventories and warehouse inventories to dynamically direct the fulfillment of 
decoupling the claimed components and systems can provide numerous 
technical advantages that support the technical solution. For example, "decoupling these systems can provide independence among them - meaning that they are not dependent on the operation, protocols, or framework of each other." Specification at [0023] (emphasis added). As a result, any of the systems that are used, including the claimed SFM, the OMS, the WMS, and the multiple different 

Accordingly, for at least the foregoing reasons, Applicant's claimed subject matter is 
directed to patent eligible subject matter through this specific combination of features recited in the independent claims to provide a technical solution to conventional problems in warehouse- based and store-based order fulfillment, as recited in the independent claims. Applicant respectfully requests that the rejections under 35 U.S.C. § 101 be withdrawn. 

Examiner respectfully disagrees with the Applicant’s arguments. Examiner submits the  Applicant’s argument of SFM handling of the depletion argued in the Applicant’s spec [05] and [012] is not describing an improvement of the functioning the computer itself or any other technology or technical field. The specification [005] discloses “the SFMs can provide flexible architectures though which different delivery modules are able to interface, and can accommodate for possible fluctuations in supply time.”  The specification [012] describes “determining how much inventory is available” which are insignificant extra-solution input and outputs from the SFM system, and do not reflect the improvement in technology.  Applicant is encouraged to request an interview with the Examiner to review the teachings of the specification [042] –[043]. The Applicant’s 
 

Application No. : 16/689,395Filed : November 20, 2019
Page : 12of17 Rejection under 35 U.S.C. 103
On pages 14-17, Applicant traverses, “… Applicant's claimed features solve a different problem than the cited  references, whether alone or in combination. For example, Applicant's claim 1 recites a "system providing fulfillment of orders from inventory," wherein "the retail inventory and the warehouse inventory are both part of the inventory for the items" and wherein the OMS "determine[s] whether the retail store has sufficient current and future retail inventory to fulfill (i) the order from the received orders as well as (ii) projected in-store purchases during an order fulfillment time period," "publish the order to the SFM...in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order, wherein publishing the order comprises updating a fulfillment database to include the order that is available for processing and fulfillment instead of transferring information about the order to the SFM," and "transmit the order to the WMS to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order" (emphasis added). Applicant's claimed features provide for managing allocation of items from inventory that includes both the retail inventory and the warehouse inventory to dynamically determine whether to pull items to fulfill an order first from the retail inventory or second from the warehouse inventory when the retail inventory is insufficient. The recited portions of Vasantham, on the other hand, teach a "marketplace website [that] features products for sale which are not available in a brick and mortar store location 18. The marketplace may feature products which are offered for sale by a third party and are sold from a store warehouse or which are offered for sale by a third party and shipped directly from the third party." Vasantham at Col 5:7-14. Accordingly, Vasantham does 

Examiner respectfully disagrees with the Applicant’s arguments. Specifically, the Applicant argues , “… wherein "the retail inventory and the warehouse inventory are both part of the inventory for the items" where as the Applicant’s specification [042] discloses “… publication can permit for information to be made available between the OMS 204 and the SFM 270” and  [0043] “ The IWP 218 can monitor both of these pipelines 310-312  in order to determine the status of the order and to provide updates to the OMS 204” and the specification  [007], [009] recites, “The store-based shipment system includes a receive module that is configured to track inventory additions to the retail store from a warehouse management system (WMS) …”  and [022] discloses “SFMs can be configured to fulfill orders across multiple different order fulfillment systems in a manner that is decoupled from other systems, including an order  management system (OMS), a warehousing management system (WMS), and order  fulfillment systems (e.g., picking and shipping from a store, in-store pickup by consumers, drive-up pickup by consumers). The SFM system can be designed accomplish this decoupling from the other systems that are used to fulfill orders, such as the OMS and the WMS, by using a publication scheme among the systems instead of an interconnected architecture of systems directing each other to perform operations. For example, the SFM can poll the OMS for orders that are available and can poll the WMS for warehousing information, such as available inventory at various warehouses. The OMS and the WMS can publish this information instead of transmitting this information to the SFM in the form of instructions. ”


Applicant’s amendments to claims 1, 2, 3, 4, 9, 10, 11, 12 are not sufficient to overcome the 35 U.S.C. 103 rejection. The amendments to the claims 1, 2, 3, 4, 9, 10, 11, 12 necessitate grounds for a new rejection. The claims 1-16 are rejected under 35 U.S.C. 103, see below.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 9) recite,  “ … that manages store-based fulfillment of orders from retail inventory contained in a retail store; … that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein … ;… : receive orders for items existing in inventory, wherein an order is to be initially fulfilled from retail inventory contained in the retail store and secondarily fulfilled from warehouse inventory in a warehouse, wherein the retail inventory and the warehouse inventory are both part of the inventory for the items; determine whether the retail store has sufficient current and future retail inventory to fulfill (i)[[an]] the order from the received orders as well as (ii) projected in-store purchases during an order fulfillment time period; [[and]] … the order  to  … in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order  and the projected in- store purchases during the order fulfillment time period, wherein …the order comprises updating … to include the order that is available for processing and fulfillment instead of transferring information about the order… ; and transmit the order to … to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period; wherein … provide: … to generate tasks to be performed to fulfill the order, the generated tasks being … ; … the order to be fulfilled from the retail inventory contained in the retail store, … updated, … to include current orders that are available for processing and fulfillment from the retail inventory; … that each fulfill orders and are … for tasks for the current orders, (ii) obtain the tasks for the current orders that are… , (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information …  indicating whether the tasks were able to be completed based on current retail inventory ; and … for updates on performing the obtained tasks to fulfill the current orders … further determines whether the retail store has sufficient retail inventory to fulfill the current orders within a predetermined timeframe, and wherein … further closes a current order based on one or more of … an order completion status for the current order … and, response to closing the current order, transmits confirmation that the current order has been closed...”. Claims 1-16, in view of the claim limitations, are directed to the abstract idea of “ … that manages store-based fulfillment of orders from retail inventory …; … that manages warehouse-based fulfillment of orders using warehouse inventory … ;… : receive orders for items existing in inventory, … wherein the retail inventory and the warehouse inventory are both part of the inventory for the items; determine whether the retail store has sufficient current and future retail inventory to fulfill (i)  the order from the received orders  …  (ii) projected in-store purchases … ; … the order  to  … in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order  …, wherein …the order comprises updating … to include the order that is available for processing and fulfillment instead of transferring information about the order… ; and transmit the order to … to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order … ; wherein … provide: … to generate tasks to be performed to fulfill the order, … ; … the order to be fulfilled from the retail inventory contained in the retail store, … updated, …; … that each fulfill orders … for tasks for the current orders, (ii) obtain the tasks for the current orders … , (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information …  indicating whether the tasks were able to be completed based …  ; and … for updates on performing the obtained tasks to fulfill the current orders … … and wherein … further closes a current order based on one or more of … an order completion status for the current order … and, response to closing the current order, transmits confirmation that the current order has been closed...”. 

Each of these limitations are directed to analyzing a the fulfillment of the retail orders and the tasks that are associated with fulfilling the orders, and thus,  the claims are directed to commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and thus, the claims are directed to certain methods of organizing human activity. Accordingly, the claims are directed certain methods of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “A system providing fulfillment of orders from inventory collectively held in a retail store and a warehouse, the system comprising: a store fulfillment manager (SFM) system…”, “ a warehouse management system (WMS…” , “the WMS is decoupled from the SFM,…”, “an order management system (OMS) that is decoupled from the SFM such that the OMS is independent and separate from the SFM and from the WMS, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to”,  “ … publish … the SFM, using an application programming interface (API),…”, “publishing  ….” a fulfillment database”, “to the SFM” , “the WMS”, “… the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to …”, “an ingestion layer to ingest the order  published by the OMS to the SFM, wherein the ingestion layer is configured”, “decoupled from a specific store- based fulfillment system”, “the fulfillment database into which the ingestion layer publishes”, “the fulfillment database being dynamically”, “by the OMS, …”, “an SFM API that interfaces with multiple different store-based fulfillment systems”, “decoupled from the SFM, wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer- readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components”, “published by the fulfillment database via the SFM API and the store-based fulfillment API components”, “via the respective store-based fulfillment API components”, “an internal workflow processor that monitors the status of order fulfillment by the SFM and publishes status information to the OMS based on polling the multiple different store-based fulfillment systems”, “via the SFM API and the store-based fulfillment API components, wherein the internal workflow processor”, “the internal workflow processor”, “the multiple different store-based fulfillment systems publishing” ,“via the store-based fulfillment API components” , “to the OMS via the SFM API … ” … in claim 1  and  “A method for fulfillment of orders from inventory collectively held in a retail store and a warehouse, the method comprising: ingesting, by an ingestion layer, orders published by an order management system (OMS) that is decoupled from a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store, wherein the OMS is independent and separate from the SFM and from a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled from the SFM, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured”, “the SFM, using an application programming interface (API)”,  “by a fulfillment database”, “the fulfillment database being dynamically”, “interfacing, by an SFM API”,  “multiple different store-based fulfillment systems”, Filed: November 20, 2019 Page: 7of 17 “fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components”, “by the fulfillment database via the SFM API and the store-based fulfillment API components”, “API components”, “by an internal workflow processor”, “by the SFM”, publishing, by the internal workflow processor”, “the OMS” , “the multiple different store-based fulfillment systems”, “via the SFM API and the store-based fulfillment API components”; “by the internal workflow processor”, “the multiple different store-based fulfillment systems”, “via the store-based fulfillment API components”; “transmitting, by the internal workflow processor”, “the OMS via the SFM API”. The additional elements of claims 2-8 further narrow the additional elements recited in the claim limitations of claim 1.  The additional elements of claims 10-16 further narrow the additional elements recited in the claim limitations of claim 9.  However, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application – See MPEP 2106. 05 (f).

The limitations are not indicative of integration into a practical application but generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).


Furthermore, with respect to the receive orders, publishes the order, poll, generate tasks,  obtain the task, report fulfillment status, and transmits the order these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception are not indicative of integration into a practical application. – See MPEP 2106.05 (g).

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 10-16 do not integrate into a practical application 

	The claims do not integrate a judicial exception into a practical application. The claimed invention does not improve the functioning to the computer itself or any other technology or technical field.  The specification does not provide a technical explanation as to how to implement the invention.  

The claims 1-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.  When viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical application. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application – See MPEP 2106. 05 (f).

The limitations are not indicative of integration into a practical application but generally link the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05 (h).

With respect to the receive orders,  publishes the order, poll, generate tasks,  obtain the task, report fulfillment status, and transmits the order these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception are not indicative of integration into a practical application. – See MPEP 2106.05 (g).



	
Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception -  See MPEP 2106.05(d) ;  


Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 & 10-16 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  



Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 5, 9, 10, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbrook (US 2019/0,266,536 A1) in view of  Koneri (US 2019/0,259,043 A1) and Wicker (US 2020/0,012,983 A1)

Regarding Claim 1, (Currently Amended)

A system providing fulfillment of orders from inventory collectively held in a retail store and a warehouse, the system comprising: a store fulfillment manager (SFM) system that manages store-based fulfillment of orders from retail inventory contained in a retail store; 

Halbrook discloses replenishment system (store fulfillment system) 300 facilitates replenishment ordering in a freight tethering environment according to various embodiments described herein. In an example embodiment, the replenishment system 300 includes a spoke store computing system 350 and a hub store computing system 360. In other embodiments, the replenishment system 300 may also include other computing systems associated with a distribution center and a third party vendor., Halbrook [Figure 3], [040].

Halbrook teaches Figure 5 discloses a distributed implementation of a networked 505 and a hub store  (larger store, retail store) computing system 535 having a hub store network 530, a spoke store (smaller store, retail store) computing system 555 having a spoke store network 550 and a distribution center computing system, Halbrook [048]- [049], [012] –[013], [Figure 5].

(Halbrook teaches replenishment of inventory at a hub store computing system 535 and a spoke store computing system 555).

Halbrook teaches at block 102, a spoke store enters a replenishment order for one or more items into a replenishment system via a spoke store computing system including at least a computing device (e.g., a store server). At block 104, the replenishment system determines whether an item on the order is fulfilled by a distribution center or a hub store. , Halbrook [0020]



a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse, wherein the WMS is decoupled  from the SFM; 

Halbrook teaches Figure 5 discloses a distributed implementation of a networked 505 and a hub store  (larger store) computing system 535 having a hub store network 530, a spoke store (smaller store) computing system 555 having a spoke store network 550 and a distribution center (warehouse) computing system, Halbrook [048]- [049], [012] –[013], [Figure 5].

(Halbrook teaches a distribution center (warehouse)). However, Examiner notes the larger store (hub store) that is fulfilling a smaller store (spoke store) can be considered a warehouse. The replenishment method is the store fulfillment management.)

Halbrook teaches … a type of item, such as fresh produce, may be programmed to be fulfilled by a hub store, while frozen produce may be programmed to be fulfilled by a distribution center. , Halbrook [020]; Halbrook teaches methods for the items is fulfillment by a distribution center or a hub store based on replenishment orders., Halbrook [021] –[022].



an order management system (OMS) that is  decoupled from the SFM such that the OMS is independent and seperate from the SFM and from the WMS, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to:  




Halbrook teaches Figure 5 discloses a distributed implementation of a networked 505 and a hub store  (larger store) computing system 535 having a hub store network 530, a spoke store (smaller store) computing system 555 having a spoke store network 550 and a distribution center (warehouse) computing system, Halbrook [048]- [049], [012] –[013], [Figure 5].



(Examiner submits  the spoke store system 350,  and the hub store system 360  are decoupled from the replenishment system. )


receive orders for items existing in inventory, wherein an order is to be initially fulfilled from retail inventory contained in the retail store and secondarily fulfilled from warehouse inventory in a warehouse, wherein the retail inventory and the warehouse inventory …;

Halbrook discloses…  some of the items in the replenishment order can be fulfilled by a hub store and other items can be fulfilled by a distribution center and in some embodiments, some of the items in the replenishment order can be fulfilled by a hub store and other items can be fulfilled by a distribution center. In this manner, the replenishment order can be spilt or divided based on how the items can be fulfilled., Halbrook [020],

	Halbrook does not explicitly teach:
“…  are both part of the inventory for the items …”


Koneri teaches:
“…  wherein the retail inventory and the warehouse inventory are both part of the inventory for the items …”

The system then determines how much inventory to allocate to each of the retail locations and distribution locations within the supply chain, Koneri [007], [040]. 

Koneri discloses … the reactive replenishment engine 318 sends a request to the inventory management system 202, but the full order cannot be completed at a single node. Therefore, portions of the order move through the network to land at a final processing node (normally the store) for combination and final order completion. This can happen through multiple echelons of the supply chain and the difference in lead time between a reactive transfer coming from receive center through flow center to store (2+ days) or from flow center to store (1+ day) is messaged to the online customer through the “promise” or guaranteed delivery date., Koneri [071] 

Halbrook teaches replenishing products at the hub store and spoke store. Koneri teaches managing supply chain operations in an enterprise including a plurality of retail locations and a plurality of distribution locations. It would have been obvious prior to the effective filing date to combine split or divide how orders can be fulfilled as taught by Halbrook, with complete orders through multiple echelons of the supply chain, as taught by Koneri to optimize [d] to maximize opportunities to arrive at outbound trailers and processing windows within the operation, Koneri [073].

determine whether the retail store has sufficient current and future retail inventory to fulfill (i) the order from the received orders as well as (ii) projected in-store purchases during an order fulfillment time period; 

Halbrook discloses at block 102, a spoke store enters a replenishment order for one or more items into a replenishment system via a spoke store computing system including at least a computing device (e.g., a store server). At block 104, the replenishment system determines whether an item on the order is fulfilled by a distribution center or a hub store. In one embodiment, the spoke store computing system specifies the location from which an item in the order is fulfilled—distribution center or hub store. In another embodiment, the replenishment system is programmed to automatically recognize how an item is replenished. For example, a specific item like tomatoes may be programmed to be fulfilled by a hub store, while a specific item like frozen peas may be programmed to be fulfilled by a distribution center. As another example, a type of item, such as fresh produce, may be programmed to be fulfilled by a hub store, while frozen produce may be programmed to be fulfilled by a distribution center. In some embodiments, some of the items in the replenishment order can be fulfilled by a hub store and other items can be fulfilled by a distribution center and in some embodiments, some of the items in the replenishment order can be fulfilled by a hub store and other items can be fulfilled by a distribution center. In this manner, the replenishment order can be spilt or divided based on how the items can be fulfilled., Halbrook [020],

Halbrook discloses the hub store computing system begins the automatic replenishment process for one or more items that need to be replenished at a spoke store based on, e.g., a forecast of the spoke stores future needs. In some embodiments, the spoke store computing system can generate the forecast for the spoke store and transmit the forecast to the hub store computing system. In some embodiments, the hub store computing system can generate the forecast for the spoke store., Halbrook [030]

[[ and ]] publish the order  to the SFM, … in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period;  Page: 3 of 17

Halbrook the replenishment system determines whether an item on the order is fulfilled by a distribution center or a hub store. ,Halbrook [020].; Halbrook discloses at block 110, the hub store computing system determines whether the item is available for fulfillment. In some embodiments, an associate at the hub store determines whether an item on the pick list is available for fulfillment based on inventory levels at the hub store and replenishment needs of the hub store. The inventory information and replenishment needs of the hub store may be provided by other systems that track inventory and forecast replenishment needs. For example, the hub store computing system can maintain an inventory database that includes inventory information for items in the hub store, and the hub store computing system can create one or more queries to retrieve the inventory information for the items included in the replenishment order., Halbrook [022]

Halbrook does not explicitly teach:
“… using an application programming interface (API)…”
Halbrook does not explicitly teach:
“… API  … API components …”


Wicker teaches:
“… using an application programming interface (API)…”

“… API … API components … ”

Wicker discloses a lookup via a query application programming interface (API) passed to the configuration manager 416, which results in a lookup in the SKU 


Halbrook teaches replenishing products at the hub store and spoke store. Wicker discloses managing supply chain within retail stores and distribution centers. It would have been obvious prior to the effective filing date to combine a workflow noting a pick list is fulfilled, as taught by Halbrook, with  query application programming interface (API) passed to the configuration manager 416, which results in a lookup in the SKU database to determine whether that item may be processed by, as taught by Wicker to allow[ing] for improved performance in lookup of SKU , Wicker [060].


wherein publishing the order comprises updating a fulfillment database to include the order that is available for processing and fulfillment instead of transferring information about the order to the SFM; 

Same as above Halbrook [020] –[022]

Halbrook discloses a merchandise transfer request (MTR) process is also implemented at block 226. The MTR process ensures inventory updates in a timely manner via the hub store computing system and/or the spoke store computing system (e.g., by updating and/or modifying inventory databases), and facilitates financial accounting for the inventory transfer from a hub store to a spoke store. The MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store., Halbrook [036]


and transmit the order to the WMS to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the order and the projected in-store purchases during the order fulfillment time period;

Halbrook teaches the replenishment system is programmed to automatically recognize how an item is replenished, Halbrook [020]; Halbrook Figure 2 teaches method 200 for replenishing a store … the pull method is automatic replenishment for a spoke store, while the push method provides for replenishment at the request of the spoke store, e.g., based on current or past sales. , Halbrook [029], [Figure 2]

Halbrook discloses in some embodiments, some of the items in the replenishment order can be fulfilled by a hub store and other items can be fulfilled by a distribution center. In this manner, the replenishment order can be spilt or divided based on how the items can be fulfilled., Halbrook [020],  and Halbrook discloses  If it is determined that the item is not available at the hub store for replenishment (insufficient), then the method proceeds to block 112. At block 112, the information related to inventory on-hand for the hub store is adjusted via the hub store computing system, and the spoke store is informed that the item is not in stock at the hub store (e.g., the hub store computing system can transmit a message to the spoke store computing system indicating that the item is out-of-stock). Since, the hub store is out of the item, the hub store inventory is appropriately adjusted. The hub store computing system communicates to the spoke store computing system that the spoke store will not be receiving the item since the hub store is out., Halbrook [023].  


wherein the SFM includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to provide:  an ingestion layer to ingest the order published by the OMS to the SFM, wherein the ingestion layer is configured to generate tasks to be performed to fulfill the order, the generated tasks being decoupled from a specific store- based fulfillment system; 

Halbrook teaches if … the item is fulfilled by a hub store, then the method proceeds to block 108. At block 108, a hub store computing system receives a transmission from the spoke store computing system that includes the replenishment order, and the hub store computing system generates a pick list for the hub store based on the replenishment order received from the spoke store., … The inventory information and replenishment needs of the hub store may be provided by other systems that track inventory and forecast replenishment needs. For example, the hub store computing system can maintain an inventory database that includes inventory information for items in the hub store, and the hub store computing system can create one or more queries to retrieve the inventory information for the items included in the replenishment order. Halbrook [022] 

Halbrook discloses he MTR process ensures inventory updates in a timely manner via the hub store computing system and/or the spoke store computing system (e.g., by updating and/or modifying inventory databases), and facilitates financial accounting for the inventory transfer from a hub store to a spoke store. The MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store., Halbrook [025].

(Halbrook teaches receiving information regarding replenishment needs, via the hub computing system and maintaining an inventory database, and thus, the data in the inventory database is a layer of data ingested into the system.)




the fulfillment database into which the ingestion layer publishes the order to be fulfilled from the retail inventory contained in the retail store, the fulfillment database being dynamically updated, by the OMS,  to include current orders that are available for processing and fulfillment from the retail inventory; 

Halbrook teaches a two methods of replenishment – a push method and a pull method…. In the push method, replenishment of the spoke store is based on items sold during the day, Halbrook [016] –[017] ; Halbrook discloses FIG. 1 is a flowchart illustrating an exemplary (push) method  100 [push-type method]  for replenishing a store., Halbrook [019], [028];  
 
Halbrook discloses a merchandise transfer request (MTR) process is also implemented at block 226. The MTR process ensures inventory updates in a timely manner via the hub store computing system and/or the spoke store computing system (e.g., by updating and/or modifying inventory databases), and facilitates financial accounting for the inventory transfer from a hub store to a spoke store. The MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store. An associate at the hub store fulfilling the pick list enters the quantity and total weight of each item that is collected based on the pick list., Halbrook [036]



an SFM … that interfaces with multiple different store-based fulfillment systems that each fulfill orders and are  decoupled from the SFM, wherein the SFM …. includes multiple different store-fulfillment …  that interface with each of the multiple different store-based fulfillment … that interface  with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment …   for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM … and the store-based fulfillment …  , (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment … indicating whether the tasks were able to be completed based on current retail inventory
 
Halbrook teaches Figure 5 discloses a distributed implementation of a networked 505 and a hub store  (larger store, retail store) computing system 535 having a hub store network 530, a spoke store (smaller store, retail store) computing system 555 having a spoke store network 550 and a distribution center computing system, Halbrook [048]- [049], [012] –[013], [Figure 5].

(A networked system is interfacing with other systems.)

Halbrook teaches the replenishment system is programmed to automatically recognize how an item is replenished, Halbrook [020]; Halbrook Figure 2 teaches method 200 for replenishing a store … the pull method is automatic replenishment for a spoke store, while the push method provides for replenishment at the request of the spoke store, e.g., based on current or past sales. , Halbrook [029], [Figure 2]

Halbrook teaches at block 204, the hub store computing system determines whether an item is fulfilled by a distribution center or a hub store. In one embodiment, the spoke store computing system specifies where an item in the order is fulfilled—distribution center or hub store. In another embodiment, the hub store computing system is programmed to automatically recognize how an item is replenished., Halbrook [030], [Figure 2]

Halbrook teaches a smart system pick file is generated by the replenishment system based on the perpetual inventory of the spoke store 350. In some embodiments, the spoke store computing system generates the smart system pick file. In other embodiments, the hub store computing system generates the smart system pick file., Halbrook [041]

Halbrook discloses at block 222, the hub store computing system determines whether the item is available at the hub store for fulfillment. In some embodiments, an associate at the hub store determines whether an item on the pick list is available for fulfillment based on inventory levels at the hub store and replenishment needs of the hub store and at block 226, the picklist is fulfilled by an associate, Halbrook  [024], [033], [035]



Halbrook does not explicitly teach:
“… API  … API components …”


Wicker teaches:
“… API … API components … ”

Wicker discloses a lookup via a query application programming interface (API) passed to the configuration manager 416, which results in a lookup in the SKU 


Halbrook teaches replenishing products at the hub store and spoke store. Wicker discloses managing supply chain within retail stores and distribution centers. It would have been obvious prior to the effective filing date to combine a workflow noting a pick list is fulfilled, as taught by Halbrook, with  query application programming interface (API) passed to the configuration manager 416, which results in a lookup in the SKU database to determine whether that item may be processed by, as taught by Wicker to allow[ing] for improved performance in lookup of SKU , Wicker [060].




wherein the internal workflow processor further determines whether the retail store has sufficient retail inventory to fulfill the current orders within a predetermined, and
	
Halbrook discloses at block 110, the hub store computing system determines whether the item is available for fulfillment. In some embodiments, an associate at the hub store determines whether an item on the pick list is available for fulfillment based on inventory levels at the hub store and replenishment needs of the hub store, Halbrook [022]-[023], [Figure 1]

Halbrook discloses the method to block 114, the pick list is fulfilled by an associate Halbrook [024]

Halbrook discloses at block 304, the spoke store computing system calculates a sales forecast for the spoke store for a period of time. For example, the sales forecast may be calculated for the next 13 weeks. In some embodiments, the hub 

wherein the internal workflow processor further closes a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment … components and, in response to closing the current order, transmits confirmation that the current order has been closed to the OMS via the SFM ….

Similar to above, Halbrook [022]-[024], [Figure 1] and , Halbrook [048]- [049], [012] –[013], [Figure 5] and

Halbrook discloses the method to block 114, the pick list is fulfilled by an associate Halbrook [041].

Halbrook does not explicitly teach:
“… API components …”


Wicker teaches:
“… an order completion status … API components … ”

Wicker discloses a lookup via a query application programming interface (API) passed to the configuration manager 416, which results in a lookup in the SKU database to determine whether that item may be processed by the event processing engine.…, Wicker [058] - [059]


Halbrook teaches replenishing products at the hub store and spoke store. Wicker discloses managing supply chain within retail stores and distribution centers. It would have been obvious prior to the effective filing date to combine a workflow noting a pick list is fulfilled, as taught by Halbrook, with  query application 



Regarding Claim 2,  (Currently Amended) 

The system of claim 1, wherein the multiple different store-based fulfillment systems include a stored-based shipment system that includes computer- readable medium storing instructions that, when executed by one or more processors, is configured to pick, pack, and ship the orders to customers from the retail inventory contained in the retail store.  

Halbrook teaches as shown, the pick list 400 includes an item description, a quantity of item, a department name, an item number, a UPC, a storage temperature for an item, an item category, and a pick type. The pick list 400 also includes space for an associate to enter information related to actual quantity picked and actual weight packed., Halbrook, [Figure 4], [0047]

Halbrook discloses the associate also generates an invoice and label for the items on the pick list via the hub store computing system. At block 116, the items are loaded on a trailer and transported to the spoke store. At block 118, the spoke store receives the items., Halbrook [024]

Halbrook discloses the computing device 600 includes one or more non-transitory computer-readable media for storing one or more computer-executable instructions or software for implementing exemplary embodiments., Halbrook [Figure 6], [057]



Regarding Claim 3,  (Currently Amended) 

The system of claim 2, wherein the store-based shipment system includes a receive module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to track inventory additions to the retail inventory contained in the retail store from the WMS.  

Halbrook discloses merchandise transfer request (MTR) process is also implemented at block 114. The MTR process ensures inventory updates in a timely manner via the hub store computing system and/or the spoke store computing system (e.g., by updating and/or modifying inventory databases), and facilitates financial accounting for the inventory transfer from a hub store to a spoke store. The MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an inventory database associated with the spoke store. , Halbrook [025]

Halbrook discloses additionally, exemplary embodiments of the replenishment system can be programmed to prevent sending an item from a hub store to the spoke store if the spoke store does not generally stock or regularly sell the item., Halbrook [027]

Similar to above, Halbrook [Figure 6], [057]



Regarding Claim 4,  (Currently Amended) 

The system of claim 2, wherein the store-based shipment system includes a pick module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for workers to perform within the retail store to obtain the items included in an order from the retail inventory contained in the retail store.  




Halbrook discloses the associate also generates an invoice and label for the items on the pick list via the hub store computing system. At block 116, the items are loaded on a trailer and transported to the spoke store. At block 118, the spoke store receives the items., Halbrook [024]

	Similar to above , Halbrook [012]-[013]

(Halbrook teaches a distribution center (warehouse)). However, Examiner notes the larger store (hub store) that is fulfilling a smaller store (spoke store) can be considered a warehouse. The replenishment method is the store fulfillment management.)

	

Regarding Claim 5,  (Previously Presented) 

The system of claim 2, wherein the store-based shipment system includes a pack module that includes computer-readable medium storing instructions that  Page: 6 of 16when executed by one or more processors, is configured to generate shipment tasks for workers to perform to ship items that have been picked using the pick module.  

Halbrook discloses a merchandise transfer request (MTR) process is also implemented at block 226. The MTR process ensures inventory updates in a timely manner via the hub store computing system and/or the spoke store computing system (e.g., by updating and/or modifying inventory databases), and facilitates financial accounting for the inventory transfer from a hub store to a spoke store. The MTR process can decrement the inventory in an inventory database associated with the hub store, and can increment the inventory in an 



Regarding Claim 9, (Currently Amended) 

A method for fulfillment of orders from inventory collectively held in a retail store and a warehouse, the method comprising: ingesting, by an ingestion layer, orders published by an order management system (OMS) to  a store fulfillment manager (SFM) system that managesFiled: November 20, 2019 Page: 7of 16 store-based fulfillment of orders from retail inventory contained in a retail store, wherein the OMS is independent, decoupled, and separate from the SFM and from a warehouse management system (WMS) that manages warehouse-based fulfillment of orders using warehouse inventory contained in a warehouse and, is decoupled from the SFM, wherein the OMS includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to: determine whether the retail store has sufficient current and future retail inventory to fulfill (i) an order as well as (ii) projected in-store purchases during an order fulfillment time period, [[and]] publish the orders to the SFM, using an application programming interface (API), in response to determining that the retail store has sufficient current and future retail inventory to fulfill the order , wherein publishing the orders comprises updating a fulfillment database to include the orders that are available for processing and fulfillment instead of transferring information about the orders to the SFM; and transmit the orders to the WMS to be fulfilled using the warehouse inventory in response to determining that the retail store has insufficient current and future retail inventory to fulfill the orders and the projected in-store purchases during the order fulfillment time period; receiving, by [[a]] the fulfillment database, the orders to be fulfilled from the retail inventory contained in the retail store, the fulfillment database being dynamically updated, by the OMS, to include the current orders that are available for processing and fulfillment from the retail inventory; interfacing, by an SFM API with multiple different store-based fulfillment systems that each fulfill orders and are decoupled from the SFM, wherein the SFM API includes multiple different store-based fulfillment API components that interface with each of the multiple different store-based fulfillment systems, wherein the multiple different store-based fulfillment systems include computer-readable medium storing instructions that, when executed by one or more processors, are configured to (i) poll the respective store-based fulfillment API components for tasks for the current orders, (ii) obtain the tasks for the current orders that are published by the fulfillment database via the SFM API and the store-based fulfillment API components, (iii) attempt to fulfill the current orders based on performing the obtained tasks, and (iv) report fulfillment status information via the respective store-based fulfillment API components indicating whether the tasks were able to be completed based on current retail  inventory; monitoring, by an internal workflow processor, the status of order fulfillment by the SFM; publishing, by the internal workflow processor, status information to the OMS based on polling the multiple different store-based fulfillment systems for updates on performing the obtained tasks to fulfill the current orders via the SFM API and the store- based fulfillment API components; closing, by the internal workflow processor, a current order based on one or more of the multiple different store-based fulfillment systems publishing an order completion status for the current order via the store-based fulfillment API components; and in response to closing the current order, transmitting, by the internal workflow processor, confirmation that the current order has been closed to the OMS via the SFM API.  


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 9 is directed to method, Vasthum discloses “a store fulfillment manager (SFM) system , “a warehouse management system (WMS) , “ computer-readable medium storing instructions that, when executed by one or more processors, is configured”, “by a fulfillment database”, “by the internal workflow processor”, “the OMS” as claimed [Figure 1],[Figure 13] and all of the associated text, and Borders discloses   an application programming interface (API)”,  [column 9 lines 54-56].



Regarding Claim 10,  (Currently Amended) 

The method of claim 9, wherein the multiple different store-based fulfillment systems include a stored-based shipment system that includes computer- readable medium storing instructions that, when executed by one or more processors, is configured to pick, pack, and ship the orders to customers from the retail inventory.  

[Similar to claim 2]



Regarding Claim 11,  (Currently Amended) 

The method of claim 10, wherein the store-based shipment system includes a receive module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to track inventory additions to the retail inventory  from the WMS.  

[Similar to claim 3]


Regarding Claim 12,  (Currently Amended) 

The method of claim 10, wherein the store-based shipment system includes a pick module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for workers to perform within the retail store to obtain the items included in an order from the retail inventory.

[Similar to claim 4]
  


Regarding Claim 13,  (Previously Presented) 

The method of claim 10, wherein the store-based shipment system includes a pack module that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate shipment tasks for workers to perform to ship items that have been picked using the pick module.  

[Similar to claim 5]




Claim 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbrook (US 2019/0,266,536 A1) in view of  Koneri (US 2019/0,259,043 A1) and Wicker (US 2020/0,012,983 A1) and in further view of Vasantham (US 9,659,079 B2)


Regarding Claim 6, (Previously Presented) 

The system of claim 1, wherein the multiple different store-based fulfillment systems include a store pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to pick, pack, and prepare for in-store pickup by customers at the retail store.  

Similar to above, Halbrook [Figure 6], [057]

	
Although highly suggested, Halbrook does not explicitly teach:
“… prepare for in-store pickup …”

Vasantham teaches the customer may use computer 14 to order products from a store website 22 and then pick up the products at the store 18 or have the products delivered to their home., Vasantham [column 4 lines 63- 66], [Figure 2].


Vasantham discloses customers … accurately search store inventory online when locating an item for purchase at a local store location. It would have been obvious prior to the effective filing date the customer may use a computer to order … then pickup the products from the store…., as taught by Vasantham to  improve performance by allowing the inventory database to be scaled horizontally to suit the demands of a particular retailer and to support an extremely high sales volume with accurate inventory information., Vasantham [column 10 lines 51-56].


Regarding Claim 14,  (Previously Presented) 

The method of claim 9, wherein the multiple different store-based fulfillment systems include a store pick-up system includes computer-readable medium storing instructions that, when executed by one or more processors, that is configured to pick, pack, and prepare for in-store pickup by customers at the retail store.  

[Similar to claim 6]



Claim 7, 8, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Halbrook (US 2019/0,266,536 A1) in view of  Koneri (US 2019/0,259,043 A1) and Wicker (US 2020/0,012,983 A1) and in further view of Gilman (US 2018/0253,682 A1)


Regarding Claim 7,  (Previously Presented) 

The system of claim 6, wherein the store pick-up system includes an in-store pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them … .  

Halbrook teaches as shown, the pick list 400 includes an item description, a quantity of item, a department name, an item number, a UPC, a storage temperature for an item, an item category, and a pick type. The pick list 400 also includes space for an associate to enter information related to actual quantity picked and actual weight packed., Halbrook, [Figure 4], [0047]

Halbrook discloses the associate also generates an invoice and label for the items on the pick list via the hub store computing system. At block 116, the items are loaded on a trailer and transported to the spoke store. At block 118, the spoke store receives the items., Halbrook [024]

	Although highly suggested, Halbrook does not explicitly teach:
“… for pick-up at one or more designated areas within the retail store…”


Gilman teaches:
“… generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for pick-up at one or more designated areas within the retail store ….  ”

Gilman [0101] discloses the pharmacy fulfillment system 118 (or another receiving device, such as a retail fulfillment system 116, fulfillment consolidation system 114, eliminate-the-wait system 126, etc.) may verify the code, including the authorization of the user to pick up the order, and give the completed order to the user., Gilman [0100]-[0101].

Gilman [0212] discloses the graphical interface may be automatically surfaced on a pick-and-pack device of the retail fulfillment system 116, for instance, in response to a change in the order state. The graphical interface may instruct the retail associate to bring the items in the order (whether front store, prescription/pharmacy, or both) to a pick up location at 763. The pick-up 

Halbrook teaches replenishing products at the hub store and spoke store. Gilman teaches tracking orders in a retail fulfillment system. It would have been obvious before the effective filing date to generate a pick-list for the associate, as taught by Halbrook, with tracking the fulfillment and pick-up of the order, as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].


Regarding Claim 8,  (Previously Presented) 

The system of claim 6, wherein the store pick-up system includes a curbside pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for … 

Halbrook teaches as shown, the pick list 400 includes an item description, a quantity of item, a department name, an item number, a UPC, a storage temperature for an item, an item category, and a pick type. The pick list 400 also includes space for an associate to enter information related to actual quantity picked and actual weight packed., Halbrook, [Figure 4], [0047]

Halbrook discloses the associate also generates an invoice and label for the items on the pick list via the hub store computing system. At block 116, the items are loaded on a trailer and transported to the spoke store. At block 118, the spoke store receives the items., Halbrook [024]


	Although highly suggested, Halbrook does not teach:

“… delivery to a customer's vehicle at one or more designated areas outside or near the retail store. …”  


“… includes a curbside pick- up system that is configured to generate pick tasks for a worker to perform to  collect the items in the orders and to prepare them for delivery to a customer's vehicle at one or more designated areas outside or near the retail store. ..”

Gilman [025] The technology described herein may further provide the option to receive prescription medications, over the counter medications, and retail items through any one of multiple delivery methods. For example, the technology may allow the user to pick up their pre-processed order (which may include both pharmacy and retail items) in the store; have the order delivered curbside to the user's vehicle; or have the order delivered to the user (e.g., at home) using a delivery service.; Gilman [0113] discloses the fulfillment system may verify the validity of the tracking token and record the transfer of the order and that it is being transferred to the curbside delivery system 124. The curbside delivery system 124 will secure and hold the completed order until it is delivered to the user.; Gilman [025], [Figure 1A], [0113]-[0114].

Halbrook teaches replenishing products at the hub store and spoke store.  Gilman teaches tracking orders in a retail fulfillment system. It would have been obvious before the effective filing date to Halbrook discloses the associate also generates an invoice and label for the items on the pick list, as taught by Halbrook, have the order delivered curbside to the user's vehicle; or have the order delivered to the user (e.g., at home), as taught by Gilman, to improve the digital engagement of customers by providing digital tools  to easily place, check the status, of an order., Gilman [024].



Regarding Claim 15,  (Previously Presented) 

The method of claim 14, wherein the store pick-up system includes an in-store pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for pick-up at one or more designated areas within the retail store.  

[Similar to claim 7]



Regarding Claim 16,  (Previously Presented) 

The method of claim 14, wherein the store pick-up system includes a curbside pick-up system that includes computer-readable medium storing instructions that, when executed by one or more processors, is configured to generate pick tasks for a worker to perform to collect the items in the orders and to prepare them for delivery to a customer's vehicle at one or more designated areas outside or near the retail store.

[Similar to claim 8]



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kuhn (Integrative retail logistics: an exploratory study, 2013) teaches flows between central and regional distribution centers, and  cross-docking products points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623